DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou (US10623095B2).
	Regarding claim 1, Satou discloses An arrangement for monitoring an operation of an optical fiber, the arrangement (Fig. 1) comprises: 
	an indicator device (Fig. 1; the optical channel monitor (OCM) 70) arranged to receive (Fig. 1; the OCM 70 receives optical signal from the optical splitter 60 as shown), from an optical component (Fig. 1; the optical splitter 60) arranged in a communication channel of the optical fiber (Fig. 1; the optical splitter 60 is arranged in the optical transmission path fiber as shown), a sample of a signal conveyed in the communication channel (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1), determine, on a basis of the sample, an indicator value indicative of an amount of light in the sample of the signal (Fig. 1; Column 6, lines 32-36 and lines 61-66; The variable wavelength filter 71 transmits light having the sampling point frequencies recorded in the ROM 72 and causes the PD 74 to receive the light. The PD 74 is a photo diode and outputs an electric signal having an amplitude proportional to the power of the received light. The power measurement value of the optical signal and the frequency of the variable wavelength filter 71 (i.e., the frequency of the sampling point) during measurement are written into a specific address region of the RAM 75 as measurement data, every time when scanning of the OCM 70 is executed), and a computing device (Fig. 1; the signal detection unit 80) arranged to compare the indicator value to a reference value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this case, the alarm generation unit 82 does not issue an alarm. However, when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm), and set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output .
	Regarding claim 4, the present system discloses The arrangement of claim 1, as described and applied above, wherein the indicator device of the arrangement is arranged to determine the indicator value by transforming the sample of the signal being in an optical form to an electrical signal (Fig. 1; Column 6, lines 32-36 and lines 61-66; The variable wavelength filter 71 transmits light having the sampling point frequencies recorded in the ROM 72 and causes the PD 74 to receive the light. The PD 74 is a photo diode and outputs an electric signal having an amplitude proportional to the power of the received light. The power measurement value of the optical signal and the frequency of the variable wavelength filter 71 (i.e., the frequency of the sampling point) during measurement are written into a specific address region of the RAM 75 as measurement data, every time when scanning of the OCM 70 is executed).
	Regarding claim 5, the present system discloses The arrangement of claim 1, as described and applied above, wherein the indicator device of the arrangement is arranged to receive the sample of the signal conveyed in the communication channel by one of: in a continuous manner; at predefined intervals (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1. Thus, the OCM 70 receives the split optical signal in a continuous manner).
	Regarding claim 6, the present system discloses The arrangement of claim 1, as described and applied above, the arrangement further comprising the optical component (Fig. 1; the monitoring system of Fig. 1 includes the optical splitter 60).

	Regarding claim 10, the present system teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 4.
	Regarding claim 11, the present system teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 5.
	Regarding claim 12, Satou discloses A computing device for monitoring an operation of an optical fiber, the computing device (Fig. 1; the signal detection unit 80) comprises:
	at least one processor (Fig. 1; Claim 18; a program is executed by a processor of an optical signal monitoring apparatus);
	at least one memory including computer program code (Fig. 1; Claim 18; a non-transitory computer readable recording medium having embodied thereon a program);
	the at least one memory and the computer program code configured to, with the at least one processor, cause the computing device to perform (Fig. 1; Claim 18; a non-transitory computer readable recording medium having embodied thereon a program, which when executed by a processor of an optical signal monitoring apparatus, causes the optical signal monitoring apparatus to execute an optical signal monitoring):
	compare an indicator value to a reference value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this , the indicator value being indicative of an amount of light in a sample of a signal conveyed in the optical fiber (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1), and set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output together with information about the transmitter that causes the alarm, the frequency grid, and the center frequency).
	Regarding claim 13, Satou discloses A non-transitory computer-readable medium on which is stored a computer program for monitoring an operation of an optical fiber which, when executed by at least one processor, causes a computing device to perform (Fig. 1; Claim 18; the signal detection unit 80, wherein a non-transitory computer readable recording medium having embodied thereon a program, which when executed by a processor of an optical signal monitoring apparatus, causes the optical signal monitoring apparatus to execute an optical signal monitoring):
	compare an indicator value to a reference value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this case, the alarm generation unit 82 does not issue an alarm. However, when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm), the indicator value being indicative of an amount of light in a sample of a signal conveyed in the optical fiber (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1), and set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output together with information about the transmitter that causes the alarm, the frequency grid, and the center frequency).
	Regarding claim 14, the present system discloses A communication system (Fig. 1), comprising: a network device communicatively connected with an optical fiber to a network node (Fig. 1; the transmitting node is connected to the OCM 70 and signal detection unit 80 through optical fiber as shown), and an arrangement according to claim 1, as described and applied above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US10623095B2) in view of Sezerman et al. (US20070047875A1).
	Regarding claim 2, the present system discloses The arrangement of claim 1, as described and applied above.
	However, the present system does not expressly disclose a communication part for generating a signal to a communication network to deliver information on the detection result.
a communication part (Fig. 5; the interface) for generating a signal to a communication network to deliver information on the detection result (Fig. 5; Fig. 4; Para. 28; A microcontroller 64 is used to control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location using any of several common interfaces, including but not limited to, RS232, USB (Universal Serial Bus), phone lines, LAN (local area network) lines, wirelessly (using Bluetooth.RTM. or Zigbee.RTM., for example), or other common or proprietary schemes. An example of the remote location is central office as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interface for communicating with remote location, as taught by Sezerman et al., in the present system in order to reduce the cost of maintenance by eliminating the need for a presence of a technician at the monitoring site to check proper working condition of the optical communication system. 
	Regarding claim 8, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 2.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satou (US10623095B2) and Sezerman et al. (US20070047875A1) in view of Wikipedia (Narrowband IoT, 2018).
	Regarding claim 3, the present combination discloses The arrangement of claim 2, as described and applied above.
	However, the present combination does not expressly disclose a Narrow Band Internet of Things radio technology.
	Wikipedia discloses a Narrow Band Internet of Things radio technology (Page 1, first paragraph; Narrowband IoT is a Low Power Wide Area Network (LPWAN) radio technology standard developed by 3GPP to enable a wide range of cellular devices and services).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Narrowband IoT technology, as taught by Wikipedia, in the present combination to transmit the monitored information to remote location. One of ordinary skill in the art would have been motivated to do so because of the low cost operation. Narrowband IoT works with very small amounts of data, resulting in low energy consumption. It also offers the benefit of the low complexity and long battery life while allows the transmission of data at low bit rates over long distances.
	Regarding claim 9, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 3.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JAI M LEE/Examiner, Art Unit 2636